UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7536



In Re: SONNI I. WILSON,

                                                         Petitioner,



         On Petition for Writ of Mandamus.    (CA-00-190)


Submitted:   December 20, 2000            Decided:   January 8, 2001


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sonni I. Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sonni I. Wilson, a West Virginia prisoner, filed a petition

for a writ of mandamus alleging undue delay in the district court.

Wilson filed a habeas corpus petition pursuant to 28 U.S.C.A. §

2241 (West 2000) on March 10, 2000.     The district court filed a

show cause order.     The Respondent and the Petitioner have re-

sponded.     In addition, the district court has denied four other

motions filed by the petitioner, one was denied as recently as

November 28, 2000.

     The writ of mandamus is a drastic remedy and should only be

granted in those extraordinary situations when no other remedy is

available.     In re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Because there has been recent, significant action in the case, we

find that there has been no undue delay in the district court.   We

therefore deny this petition without prejudice.   We grant Wilson’s

motion to proceed in forma pauperis in this court.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                 2